Title: Richard Cutts to James Madison, 30 November 1826
From: Cutts, Richard
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington
                                
                                 Novr 30th. 1826
                            
                        
                        The Court of Chancery met on Tuesday last–Mr Vanzandt has not thought proper to proceed in his suit–No
                            entries were made. The Clerk told me that on the receipt of your Letter he had abandoned all idea of further
                            proceedings–As this was the first so I trust it will be the last attempt to disturb your repose on that
                            subject–
                        Mrs. Cutts returned on Sunday–after a fatiguing journey–with a very bad cold–She is now much better—I am
                            extremely sorry to learn from her the infinite distress Vanzandts proceedings–& the necessity I  was under
                            of asking for further time in the payment of your Notes, has caused you–I could have had no controul over his
                            conduct–as it has been such as to cause no intercourse between us, for several years past–With regard to the
                            procrastination of the payment of your Notes–I have strove with every possible degree of cunning to meet them–but other
                            Small payments <among> individuals that were distressing, & dividends to Mrs C–were the cause of it—The amount now
                            due is twenty six hundred & thirty seven Dollars & 50 Cts. with interest–the payment of which I hope
                            & expect to accomplish without further indulgence–which will leave only a few hundred Dollrs for the support of
                            my Family in the Mean time. I received your friendly Message by Madison–for which please to accept my thanks–After I
                            have taken up your next Note due in May–I shall avail myself of your kind invitation and visit Montpeler if possible
                            Accept of my best wishes & believe <?> me to be with respect & este<em> Yrs
                        
                            
                                Richard Cutts
                            
                        
                    